DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.
Response to Arguments
Applicant’s amendment filed 03/19/2021 is accepted and entered. 
Applicant's arguments filed 03/19/2021 have been fully considered but they are not persuasive.
Applicant argues that the shoulder 62 does not axially extend from the cylindrical section 60, and that the shoulder 62 and the cylindrical section 60 have the same outer diameter. While this is true based solely on the structure of Miller, the claimed shoulder maps to the combination of the shoulder 62 and the cylindrical section 60 of Miller, and the claimed cylindrical body maps to the combination of the notch 58 and the cylindrical section above (in the orientation of Fig. 5) of the notch. The claims require the shoulder to extend axially from the cylindrical body. The shoulder (combination of 62 and 60 in Miller) does extend axially from the cylindrical body (combination of 58 and the 
Applicant did not specifically argue the dependent claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 31, and 39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 23, 31, and 39 claim that the shoulder has an upper surface extending at an oblique angle. However, the angle of the upper surface of the shoulder is never discussed in the specification and is not clearly indicated within the drawings. It is impossible to ascertain claims 23, 31, and 39 fail to comply with the written description requirement as they contain new subject matter.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 Claims 21, 24-29, 32-33, 35-37, and 40-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2003/0141477).
Regarding Claim 21, Miller discloses a sealing element or valve stem (32, Figs. 3 and 5) configured to be received between a connecting member or rear portion (28, Fig. 3) and an attachment member or front portion (26, Fig. 3), the sealing element (32, Figs. 3 and 5) comprising:
an end portion (rear body portion 36 and flat end 48, Figs. 3 and 5) configured to engage the connecting member (28, Fig. 3);

a shoulder (exterior surface 60 and shoulder 62, Figs. 3 and 5) extending axially from the cylindrical body (58 and cylindrical section above notch, Fig. 5; the shoulder extends axially to the left as seen in Fig. 5 from the notch 58 and cylindrical section above the notch) and extending radially outward from the cylindrical body (58 and cylindrical section above notch, Fig. 5; the shoulder extends radially outwardly from the notch portion of the cylindrical body), the shoulder (60 and 62, Figs. 3 and 5) configured to engage an inner surface (65, Fig. 3) of the attachment member (26, Fig. 3);
a cylindrical section (40, Figs. 3 and 5) extending axially from the shoulder (60 and 62, Figs. 3 and 5), the cylindrical section (40, Figs. 3 and 5) configured to be received in the attachment member (26, Fig. 3); and
a sealing head or end (46, Figs. 3 and 5) connected to the cylindrical section (40, Figs. 3 and 5), wherein an outer diameter of the sealing head (46, Fig. 5) is smaller than an outer diameter of the cylindrical section (40, Fig. 5).
Regarding Claim 29, Miller discloses a sealing element or valve stem (32, Figs. 3 and 5) configured to be received between a connecting member or rear portion (28, Fig. 3) and an attachment member or front portion (26, Fig. 3), the sealing element (32, Figs. 3 and 5) extending from a bottom end (top of Fig. 5) to a top end (bottom of Fig. 5) opposite the bottom end, the sealing element (32, Figs. 3 and 5) comprising:

a cylindrical body (combination of notch 58 and cylindrical section above notch, Fig. 5; the section comprising the notch is also cylindrical despite the presence of the notch) extending axially from a top of the bottom end portion (36 and 48, Figs. 3-5; the cylindrical section above the notch directly connects to the top of the bottom end portion), the cylindrical body (58 and cylindrical section above notch, Figs. 3-5) configured to deform (as seen in Fig. 4) to create a flow path through the sealing element (32, Figs. 3-5; ¶ [0037]);
a shoulder (exterior surface 60 and shoulder 62, Figs. 3 and 5) extending axially from a top of the cylindrical body (combination of notch 38 and cylindrical section above notch, Fig. 5; the shoulder extends axially to the left as seen in Fig. 5 from the notch which is considered the top of the cylindrical body) and extending radially outward from the top of the cylindrical body (58 and cylindrical section above notch, Fig. 5; exterior surface 60 directly connects to the top of the notch portion), the top of the cylindrical body (combination of notch 38 and cylindrical section above notch, Fig. 5) having a uniform outer diameter when the cylindrical body (combination of notch 38 and cylindrical section above notch, Fig. 5; the center of the notch as seen in Fig. 5 has a uniform diameter) is not deformed, the shoulder (60 and 62, Figs. 3 and 5) having an outer diameter that is larger than an outer diameter of the cylindrical body (58 and cylindrical section above notch, Fig. 5; the diameter of the notched portion of the cylindrical body is smaller than the diameter of the shoulder) when the cylindrical body (58 and cylindrical section above notch, Fig. 5) is not deformed (as seen in Fig. 3), the 
a cylindrical section (40, Figs. 3 and 5) extending axially from a top of the shoulder (60 and 62, Figs. 3 and 5), the cylindrical section (40, Figs. 3 and 5) configured to be received in the attachment member (26, Fig. 3); and
a sealing head or end (46, Figs. 3 and 5) connected to the cylindrical section (40, Figs. 3 and 5) at the top end (bottom of Fig. 5) of the sealing element (32, Figs. 3 and 5), wherein an outer diameter of the sealing head (46, Fig. 5) is smaller than an outer diameter of the cylindrical section (40, Fig. 5).
Regarding Claim 37, Miller discloses a sealing element or valve stem (32, Figs. 3 and 5) configured to be received between a connecting member or rear portion (28, Fig. 3) and an attachment member or front portion (26, Fig. 3), the sealing element (32, Figs. 3 and 5) comprising:
an end portion (rear body portion 36 and flat end 48, Figs. 3 and 5) configured to engage the connecting member (28, Fig. 3);
a cylindrical body (combination of notch 38 and cylindrical section above notch, Fig. 5; the section comprising the notch is also cylindrical despite the presence of the notch) extending axially from the end portion (36 and 48, Figs. 3-5), the cylindrical body (58 and cylindrical section above notch, Figs. 3-5) configured to deform (as seen in Fig. 4) to create a flow path through the sealing element (32, Figs. 3-5; ¶ [0037]);
a shoulder (exterior surface 60 and shoulder 62, Figs. 3 and 5) connected to the cylindrical body (58 and cylindrical section above notch, Fig. 5) and extending radially outward from the cylindrical body (58 and cylindrical section above notch, Fig. 5) such 
a cylindrical section (40, Figs. 3 and 5) extending axially from the shoulder (60 and 62, Figs. 3 and 5), the cylindrical section (40, Figs. 3 and 5) configured to be received in the attachment member (26, Fig. 3); and
a sealing head or end (46, Figs. 3 and 5) connected to the cylindrical section (40, Figs. 3 and 5) at the top end (bottom of Fig. 5) of the sealing element (32, Figs. 3 and 5), wherein an outer diameter of the sealing head (46, Fig. 5) is smaller than an outer diameter of the cylindrical section (40, Fig. 5), wherein the sealing element (32, Fig. 5) is formed as a single piece (as seen in Figs. 3-7; ¶ [0032-0033]).
Regarding Claims 24, 32, and 40, Miller discloses the sealing head (46, Fig. 5) comprises a slot or slit (52, Fig. 6) configured to be opened when the cylindrical body (58 and cylindrical section above notch, Figs. 3-5) deforms (as seen in Fig. 4), such that liquid can be delivered through the flow path (¶ [0037]).
Claims 25, 33, and 41, Miller discloses the sealing element (32, Fig. 5) has a uniformly round cross-sectional profile (¶ [0016-0017]).
Regarding Claims 26 and 42, Miller discloses the cylindrical body (58 and cylindrical section above notch, Figs. 3 and 5) has a recess (notch 58, Figs. 3 and 5).
Regarding Claims 27, 35, and 43, Miller discloses the sealing head (46, Fig. 5) has an outer surface that is substantially flat (¶ [0051]).
Regarding Claims 28, 36, and 44, Miller discloses the bottom end portion (36 and 48, Fig. 5) comprises a flange (36, Fig. 5) and a foot portion (48, Fig. 5), the flange (36, Fig. 5) and foot portion (48, Fig. 5) being configured to engage the connecting member (28, Fig. 3).
Regarding Claim 45, Miller discloses the sealing element (32, Fig. 5) extends axially from a bottom end (top of Fig. 5) to a top end (bottom of Fig. 5) opposite the bottom end (top of Fig. 5), the end portion (36 and 48, Fig. 50 is at the bottom end (top of Fig. 5), and the sealing head (46, Fig. 5) is at the top end (bottom of Fig. 5).
Regarding Claim 49, Miller discloses at least a portion of the cylindrical body (58 and cylindrical section above notch, Fig. 3 and 5) has a uniform outer diameter when the cylindrical body (58 and cylindrical section above notch, Fig. 3 and 5; the central portion of the notch has a uniform outer diameter and is a portion of the cylindrical body) is not deformed, and wherein an outer diameter of the shoulder (exterior surface 60 and shoulder 62, Figs. 3 and 5) is larger than the uniform outer diameter of the cylindrical body (58 and cylindrical section above notch, Fig. 3 and 5) when the cylindrical body (58 and cylindrical section above notch, Fig. 3 and 5) is not deformed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 23, 31, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2003/0141477) in view of Guala (US 2008/0190485).
Regarding Claims 23, 31, and 39, Miller is silent whether the shoulder has an upper surface extending at an oblique angle.
Guala teaches a valve connector, thus being in the same field of endeavor, with a sealing element with a shoulder with an upper surface extending at an oblique angle (see Image 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper surface of the shoulder of Miller to extend at an oblique angle rather than the 90 degree angle of Miller. This In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

    PNG
    media_image1.png
    737
    325
    media_image1.png
    Greyscale

Image 1: Annotated Fig. 2 of Guala
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2003/0141477).
Regarding Claim 34, Miller is silent whether the cylindrical body has a recess at a bottom of the cylindrical body.
However, Miller teaches that the cylindrical body has a recess at the top of the cylindrical body (58 and cylindrical section above notch, Figs. 3-5).
It would have been obvious to one of ordinary skill in the art to have the recess at the bottom of the cylindrical body. This is because there are a finite number of identified, predictable solutions (i.e. the recess at the top or the bottom of the cylindrical body), and each structure has a reasonable expectation of success. Each structure would allow for the sealing element to be deformed but to remain sealed in the absence of a deformation. Therefore, one of ordinary skill in the art would be motivated to try having the recess at the bottom of the cylindrical body as it would be obvious to one of ordinary skill in the art to be as successful as having the recess at the top of the cylindrical body.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica Arble whose telephone number is (571)272-0544.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA R ARBLE/           Examiner, Art Unit 3781